Citation Nr: 1144986	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis.  

2.  Entitlement to an initial compensable disability rating for Dupuytren's contracture of the right hand.

3.  Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 2005.    

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was subsequently transferred to the RO in Winston-Salem, North Carolina.     

In the Veteran's August 2008 VA Form 9 he raised the issue of entitlement to service connection for a right shoulder disorder and in December 2009 the Veteran raised the issue of entitlement to an increased rating for his service-connected posterior patellar osteophytes, left knee.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left hand disorder and entitlement to an initial compensable disability rating for Dupuytren's contracture of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is manifested by complaints of pain and tenderness.  




CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, and no higher, for bilateral plantar fasciitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Codes 5299-5020 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected bilateral plantar fasciitis is more disabling than currently evaluated.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

The Veteran's bilateral plantar fasciitis is currently rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5020.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."   

DC 5020 pertains to synovitis and is rated on limitation of motion of affected parts as degenerative arthritis under DC 5003.  DC 5003 instructs the adjudicator to rate disabilities based on the degree of limitation of motion under the appropriate DCs.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC Code 5003.  A 20 percent rating is warranted if, in addition, the arthritis is characterized by occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, DC 5003.    

The Board finds that the Veteran's disability can also be rated under DC 5276, which pertains to flatfeet; DC 5277, which pertains to bilateral weak foot; DC 5279, which pertains to anterior metatarsalgia, unilateral or bilateral; or DC 5284, which pertains to other foot injuries.  

Under DC 5276 mild acquired flatfoot with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  A 10 percent evaluation requires evidence of moderate unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet. A 20 percent evaluation requires severe unilateral acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent evaluation requires evidence of a pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances. 

DC 5277, which contemplates bilateral weak foot, provides a 10 percent rating for a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The underlying condition is to be rated.  38 C.F.R. § 4.71a, DC 5277.  

DC 5279 provides a 10 percent evaluation for anterior metatarsalgia (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, DC 5279.

Under DC 5284, for other disabilities of the foot, a 10 percent evaluation is for assignment for a moderate disability of the foot, 20 percent for a moderately severe disability of the foot, and 30 percent for a severe disability of the foot.  38 C.F.R. § 4.71a, DC 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by DC 5167.  38 C.F.R. § 4.71a, DC 5167. 

The words "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. 

Relevant Medical Evidence

Service treatment records show complaints of bilateral foot pain and a diagnosis of bilateral plantar fasciitis as early as 1990.  During an April 2005 VA examination (which was conducted while the Veteran was still on active duty) the Veteran reported a history of pain in the arches of his feet bilaterally on waking up in the morning and going to the bathroom.  The pain eases somewhat as the day progresses.  He reported that would not be able to function without inserts.  Examination of the feet showed bilateral pes planus without pronation.  There was tenderness to palpation under the arches bilaterally.  The Achilles' tendon showed normal alignment bilaterally.  The impression was bilateral plantar fasciitis.  

The Veteran was afforded another VA examination in March 2008.  At that time the Veteran reported that he was diagnosed with bilateral plantar fasciitis in approximately 1990.  The condition was not due to injury or trauma.  He complained of pain located at the top of both feet for the past 20 years.  The pain was constant and localized and was characterized by aching and cramping.  On a scale of 1 to 10 with 10 being the worst the Veteran reported that the pain level was an 8.  The pain came by itself and was relieved by medication, particularly Motrin.  At the time of pain he required bed rest.  During rest he experienced pain in his feet by there was no weakness, stiffness, or fatigue.  He reported that he had not been hospitalized and had not had surgery for his foot condition.  The current treatment was shoe inserts but these reportedly did not help.  

On range of motion testing of the right ankle the Veteran had 12 degrees of dorsiflexion and 42 degrees of plantar flexion, both with pain.  With regard to the left ankle the Veteran had 4 degrees of dorsiflexion and 42 degrees of plantar flexion, both with pain.  Neither the right nor the left joint were additionally limited by pain after repetitive use.  Also, the joint function on both ankles was not additionally limited by either fatigue, weakness, lack of endurance or incoordination following repetitive use.  Pain resulted in no additional limit of joint function.  There was no indication malunion to the os calcis or astralgus on either the right or the left.  

Examination of the feet revealed painful motion and tenderness.  There was no edema, disturbed circulation, or weakness/atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of each toe and gait was within normal limits.  Neither pes planus nor pes cavus were present.  There was also no hammertoes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran had limitations with standing and walking and he was unable to sit.  He required shoe inserts but did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up or the shoes.  The symptoms and pain were not relieved by the shoe inserts.  X-ray examination of the right foot (nonweight bearing) showed mild first metatarsal-phalangeal atherosclerosis.  X-ray examination of the left foot (nonweight bearing) showed atherosclerosis.  The examiner indicated that the established diagnosis of bilateral fasciitis was still warranted due to subjective pain in the feet at all times and objective tenderness in both feet.  

Also of record is an August 2006 private treatment record from Dr. C.Y.  At that time the Veteran complained of right foot pain for the past three to four weeks.  The Veteran felt that there may have been some swelling or vein bulging in the area.  He had worn orthotics previously for years.  He also had a history of running which he had recently discontinued.  There was no history of twisting or trauma with regard to the right foot.  His vascular status was intact.  On lower extremity examination there was no edema or erythema to the right midfoot.  There was tenderness about the inter cuneiform joints in the right midfoot, first and second inter cuneiform joints, no paresthesias and no Tinel sign.  There was minimal tenderness with range of motion and minimal tenderness with palpation.  Radiographically there were no signs of fracture or subluxation.  Joint spaces were fairly clear.  The assessment was midfoot arthralgia, nonspecific.  Dr. C.Y. advised the Veteran to be consistent with wearing his orthotics and hold off on running for the next three weeks.  The right midfoot inter cuneiform joint was anesthetized and injected with Xylocaine, Hexadrol, and Kenalog.      

Analysis

Given the evidence of record the Board finds that an initial 10 percent disability rating and no higher for the Veteran's bilateral plantar fasciitis is warranted.  During both the April 2005 and March 2010 VA examinations the Veteran complained of bilateral foot pain and physical examination showed tenderness to palpation under the arches bilaterally.  These symptoms more nearly approximate a 10 percent rating under DC 5276.  

As for an even higher rating, the Board notes that the evidence shows that the Veteran's feet do not have any deformity.  While there is pain on manipulation and use of the feet, practitioners have not characterized the pain as severe or accentuated and there is no indication of swelling or callosities.  By the preponderance of the evidence, the manifestations of the Veteran's bilateral plantar fasciitis are not comparable to severe flatfeet.  Rather, the medical evidence of record suggests no more than a bilateral foot disability comparable to mild to moderate pes planus.  Therefore, overall, the disability picture presented does not approximate the criteria for a higher rating under DC 5276.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) and notes that the March 2010 VA examination report is negative for these findings.  

The Board has also considered whether the Veteran's bilateral plantar fasciitis would warrant a higher evaluation under other diagnostic codes pertaining to the feet.  However, he does not have acquired flat foot, claw foot, bilateral weak foot,  anterior metatarsalgia, malunion or nonunion of the tarsal or metatarsal bones, nor do the findings more closely approximate moderately severe foot injury to warrant an increased evaluation under DCs 5276, 5277, 5278, 5279, 5283, or 5284.

In deciding the Veteran's claim, the Board has considered whether he is entitled to an increased evaluation for separate periods but does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  Fenderson.  The evidence of record supports the conclusion that he is not entitled to a disability rating higher than 10 percent during any time within the appeal period.

Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board notes that there is no evidence that the Veteran's bilateral foot disorder has had any affect on his employability and there is also no indication that he has been hospitalized for his plantar fasciitis.  As above, the Veteran specifically denied any surgeries or hospitalizations for his bilateral foot disorder during both the April 2005 and March 2010 VA examinations.  The Board finds that the rating criteria considered in this case regarding these issues reasonably describe the Veteran's disability level and symptomatology. The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected bilateral plantar fasciitis is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of June 1, 2005, the day after his discharge from active service, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the day after his discharge from military service, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial 10 percent disability rating, and no higher, for bilateral plantar fasciitis is granted.


REMAND

With regard to the issue of entitlement to service connection for a left hand disorder, service treatment records show that the Veteran sustained a 4th and 5th metacarpal fracture of the left wrist in April 1985.  Subsequently, in December 1987 he complained of weakness in the left hand.  The impression appears to have been probable tendonitis.  The Veteran submitted a claim for service connection for several disorders, including a left and right hand disorder in March 2005.  In connection with this claim, he was afforded a VA general examination in April 2005.  Unfortunately, while the April 2005 VA examiner provided findings regarding the right hand, he/she failed to note any findings with regard to the left hand, to include whether the Veteran currently has a left hand disorder and, if so, whether any current left hand disorder is related to his in-service left wrist fracture.  As such, another examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the issue of entitlement to an initial compensable disability rating for Dupuytren's contracture of the right hand, the Board finds that this issue is inextricably intertwined with the referred claim of entitlement to service connection for a right shoulder disorder.  While making an argument for an increased rating for his Dupuytren's contracture of the right hand in the August 2008 VA Form 9 the Veteran wrote that an April 2007 CT (computed tomography) scan of the right shoulder showed several torn ligaments of the right shoulder resulting in rotator cuff surgery.  The Veteran seems to think that his right hand and right shoulder problems are closely related.  Therefore, the Board may not properly review the Veteran's claim of entitlement to an initial compensable disability rating for Dupuytren's contracture of the right hand until the RO adjudicates the right shoulder service connection issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine whether the Veteran currently suffers from a left hand/wrist disorder.  The claims file must be made available to the examiner and all indicated studies should be performed.  Based on examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left hand/wrist disorder was incurred in or is otherwise related to the Veteran's active military service from September 1975 to May 2005.  A complete rationale should be provided for any opinion expressed.  

The VA examiner is specifically directed to review the claims file including service treatment records showing that the Veteran sustained a 4th and 5th metacarpal fracture of the left wrist in April 1985 and, subsequently, in December 1987 complained of weakness in the left hand with an impression of  probable tendonitis.       

2. Adjudicate the claim of entitlement to service connection for a right shoulder with consideration of the Veteran's pending appeal for an initial compensable disability rating for Dupuytren's contracture of the right hand.

3. After completing any additional necessary development the RO should readjudicate the appeal.  If the claim is still denied the RO must furnish the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


